DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 11-16 are allowed.
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
Claim(s) 1, 3-8, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heeren [US 2017/0280989 A1].
In regards to claim 1, Heeren discloses a system for surgical illumination and imaging of ophthalmologic structures within a human eye ([Abstract] An ophthalmic surgical system includes an imaging unit configured to generate a fundus image of an eye and a depth imaging system configured to generate a depth-resolved image of the eye.), said system comprising: an emitter configured to irradiate ophthalmologic structures with near infrared light ([0040] OCT system 114 may include a light source/analyzing unit 118 and a beam scanner 120. In general, light source/analyzing unit 118 may generate an OCT imaging beam 122 and beam scanner 120 (in conjunction with other optical components of the surgical microscope) may direct the generated OCT imaging beam 122 to a particular region within the patient's eye 102. [0041] In certain embodiments, the OCT imaging beam 122 may comprise an infrared or near infrared light beam covering a relatively narrow band of wavelengths (e.g., 830 nm-870 nm, 790 nm-900 nm, 950 nm-1150 nm). However, an OCT imaging beam 122 having any suitable spectral range may be used.); an imaging sensor configured to receive and detect near-infrared scatter from the irradiated ophthalmologic structures and visible light in real-time ([0058] Surgical microscope 100 may additionally include an imaging unit 142 and a tracking unit 144. Tracking unit 144 may be communicatively coupled (via wired or wireless communication) to OCT system 114, real-time data projection unit 116, and display 132 to provide images, indicators, and other data for display to a system operator. As described in further detail below, OCT system 114, imaging unit 142, and tracking unit 144 may collectively facilitate tracking the location, depth, proximity, and movement of a surgical instrument 146 within the patient's eye 102. [0059] Imaging unit 142 may include any suitable device for generating a fundus image 148 of a patient's eye 102 and may include suitable magnification and focusing optics (not depicted) for performing that function. As a simplified example, visible or near infrared light 150 reflected by the patient's eye 102 along the optical path of surgical microscope 100 may be directed toward imaging unit 142 via a mirror 152 placed along the optical path and operable to partially reflect such light.); and a system control and image processor device ([Fig. 1] Tracking unit 144) comprising a processor ([Fig. 1] processor 154), an electronic storage location operatively coupled with the processor ([Fig. 1] memory 156), a user display ([Fig. 1] real-time data projection unit 116 and display 132), and processor executable code stored on the electronic storage location and embodied in a non-transitory computer readable storage medium ([0063] Tracking unit 144 may be programmed to (or may store software in memory 156 that, when executed by processor 154, is operable to) analyze fundus images 148 to determine and track the location of surgical instrument 146.), the surgical microscope, emitter, and imaging sensor communicatively coupled together [Fig. 1], the imaging sensor configured to transmit the detected near-infrared scatter and visible light to the system control and image processor device ([0063] For example, processor 154 may receive and process or analyze images 148 acquired by imaging unit 142, and may generate indicators and images for display by real-time data projection unit 116 or display 132 based on the processed images.), wherein the processor executable code comprises machine-readable instructions, that when executed by the processor, causes an image to be displayed on the user display that includes the detected near-infrared scatter from the irradiated ophthalmologic structures displayed in real-time ([0064] Based on the determined distance, tracking unit 144 may generate an indicator for display by real-time data projection unit 116 or display 132 to alert a system operator about the proximity of distal tip 149 to particular eye tissue, such as the retina. Processor 154 may continuously or repeatedly determine or calculate location, orientation, and distance/proximity data related to distal tip 149 to track distal tip 149 and update the indicator to provide a real-time indication of the position of distal tip 144 in the microscope image and the distance between distal tip 144 and the retina of eye 146. Processor 154 may also continuously or repeatedly modify a characteristic of the visual indicator (e.g., size, color) incrementally and proportionally to the change in distance between distal tip 149 and the retina of eye 102 to intuitively convey the movement of distal tip 149. Memory 156 of tracking unit 144 may store the pre-processed and/or post-processed depth imaging data.).

In regards to claim 3, the limitations of claim 1 have been addressed. Heeren discloses wherein the image is a virtual image of the irradiated ophthalmologic structures generated at least based on near-infrared light scattering coefficients of the irradiated ophthalmologic structures ([0029] FIG. 5 is a flow chart illustrating a method for tracking and indicating the location of a surgical instrument inserted in an eye and its proximity to eye tissue, according to certain embodiments; [0030] FIG. 6 illustrates various types of markers for a surgical instrument, according to certain embodiments.).

In regards to claim 4, the limitations of claim 1 have been addressed. Heeren discloses wherein the system further comprises a surgical microscope ([Fig. 1] surgical microscope 100).

In regards to claim 5, the limitations of claim 4 have been addressed. Heeren discloses wherein the image displayed on the user display includes the detected near-infrared scatter from the irradiated ophthalmologic structures overlaid on a real-time view from the surgical microscope ([0064] Based on the determined distance, tracking unit 144 may generate an indicator for display by real-time data projection unit 116 or display 132 to alert a system operator about the proximity of distal tip 149 to particular eye tissue, such as the retina. Processor 154 may continuously or repeatedly determine or calculate location, orientation, and distance/proximity data related to distal tip 149 to track distal tip 149 and update the indicator to provide a real-time indication of the position of distal tip 144 in the microscope image and the distance between distal tip 144 and the retina of eye 146. Processor 154 may also continuously or repeatedly modify a characteristic of the visual indicator (e.g., size, color) incrementally and proportionally to the change in distance between distal tip 149 and the retina of eye 102 to intuitively convey the movement of distal tip 149. Memory 156 of tracking unit 144 may store the pre-processed and/or post-processed depth imaging data.).

In regards to claim 6, the limitations of claim 4 have been addressed. Heeren discloses wherein the emitter and camera are integrated into the surgical microscope ([0039] Surgical microscope 100 may additionally include an integrated OCT system 114 operable to generate OCT images of the patient's eye 102 and a real-time data projection unit 116 operable to display those OCT images to a surgeon via one or both eyepieces 104. [0040] OCT system 114 may include a light source/analyzing unit 118 and a beam scanner 120. [0058] Surgical microscope 100 may additionally include an imaging unit 142 and a tracking unit 144.).

In regards to claim 7, the limitations of claim 1 have been addressed. Heeren discloses wherein the user display comprises a heads-up display (HUD) ([0051] For example, real-time data projection unit 116 may comprise one of a heads-up-display, a one-dimensional display array, a two-dimensional display array, a screen, a projector device, or a holographic display.).

In regards to claim 8, the limitations of claim 1 have been addressed. Heeren discloses wherein the system further comprises a projector and the near infrared eye image is projected onto eye ([0051] Real-time data projection unit 116 may include any suitable device for projecting an image and may include any suitable optics (not depicted) for focusing that image. For example, real-time data projection unit 116 may comprise one of a heads-up-display, a one-dimensional display array, a two-dimensional display array, a screen, a projector device, or a holographic display. [0052] Real-time data projection unit 116 may be integrated into surgical microscope 100 via a beam splitter 130 located in the optical path of the surgical microscope 100. Beam splitter 130 may include an optical element configured to reflect the projected image generated by real-time data projection unit 116 toward eyepiece(s) 104 without substantially interfering with visible light reflected from the patient's eye 102.).

In regards to claim 17, Heeren discloses a method of surgical imaging [Fig. 5] comprising: providing the system of claim 1 [See above rejection of claim 1]; irradiating, via the emitter, ophthalmologic structures with near infrared light 0040] OCT system 114 may include a light source/analyzing unit 118 and a beam scanner 120. In general, light source/analyzing unit 118 may generate an OCT imaging beam 122 and beam scanner 120 (in conjunction with other optical components of the surgical microscope) may direct the generated OCT imaging beam 122 to a particular region within the patient's eye 102. [0041] In certain embodiments, the OCT imaging beam 122 may comprise an infrared or near infrared light beam covering a relatively narrow band of wavelengths (e.g., 830 nm-870 nm, 790 nm-900 nm, 950 nm-1150 nm). However, an OCT imaging beam 122 having any suitable spectral range may be used.); detecting, via the imaging sensor, near-infrared scatter from the irradiated ophthalmologic structures and visible light in real-time ([0058] Surgical microscope 100 may additionally include an imaging unit 142 and a tracking unit 144. Tracking unit 144 may be communicatively coupled (via wired or wireless communication) to OCT system 114, real-time data projection unit 116, and display 132 to provide images, indicators, and other data for display to a system operator. As described in further detail below, OCT system 114, imaging unit 142, and tracking unit 144 may collectively facilitate tracking the location, depth, proximity, and movement of a surgical instrument 146 within the patient's eye 102. [0059] Imaging unit 142 may include any suitable device for generating a fundus image 148 of a patient's eye 102 and may include suitable magnification and focusing optics (not depicted) for performing that function. As a simplified example, visible or near infrared light 150 reflected by the patient's eye 102 along the optical path of surgical microscope 100 may be directed toward imaging unit 142 via a mirror 152 placed along the optical path and operable to partially reflect such light.); and generating in real-time via the system control and image processor device, an image to be displayed on the user display that includes the detected near-infrared scatter from the irradiated ophthalmologic structures displayed in real-time ([0064] Based on the determined distance, tracking unit 144 may generate an indicator for display by real-time data projection unit 116 or display 132 to alert a system operator about the proximity of distal tip 149 to particular eye tissue, such as the retina. Processor 154 may continuously or repeatedly determine or calculate location, orientation, and distance/proximity data related to distal tip 149 to track distal tip 149 and update the indicator to provide a real-time indication of the position of distal tip 144 in the microscope image and the distance between distal tip 144 and the retina of eye 146. Processor 154 may also continuously or repeatedly modify a characteristic of the visual indicator (e.g., size, color) incrementally and proportionally to the change in distance between distal tip 149 and the retina of eye 102 to intuitively convey the movement of distal tip 149. Memory 156 of tracking unit 144 may store the pre-processed and/or post-processed depth imaging data.).

In regards to claim 18, the limitations of claim 17 have been addressed. Heeren discloses further comprising: displaying a view from the surgical microscope on a heads-up display (HUD) ([0051] For example, real-time data projection unit 116 may comprise one of a heads-up-display, a one-dimensional display array, a two-dimensional display array, a screen, a projector device, or a holographic display.).

In regards to claim 19, the limitations of claim 17 have been addressed. Heeren discloses further comprising: displaying the near infrared image of the eye on a HUD ([0051] Real-time data projection unit 116 may include any suitable device for projecting an image and may include any suitable optics (not depicted) for focusing that image. For example, real-time data projection unit 116 may comprise one of a heads-up-display, a one-dimensional display array, a two-dimensional display array, a screen, a projector device, or a holographic display. [0052] Real-time data projection unit 116 may be integrated into surgical microscope 100 via a beam splitter 130 located in the optical path of the surgical microscope 100. Beam splitter 130 may include an optical element configured to reflect the projected image generated by real-time data projection unit 116 toward eyepiece(s) 104 without substantially interfering with visible light reflected from the patient's eye 102.).

In regards to claim 20, the limitations of claim 18 have been addressed. Heeren discloses further comprising: overlaying the generated image on the view from the surgical microscope ([0037] Certain embodiments also track movements of the surgical tool within a microscope image in real time, and may display the visual indicator as a dynamic overlay in the microscope image presented in an eyepiece or on a heads-up display. For example, a visual indicator may be displayed as a graphic overlay superimposed on a distal end of the surgical tool as it moves within in a microscope image of a retina, and the size and/or color of the overlay indicator may be updated continuously according to the distance between the distal end of the surgical tool and the retina.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Heeren in view of Berlin [US 2018/0360655 A1].
In regards to claim 2, the limitations of claim 1 have been addressed. Heeren fails to explicitly disclose wherein the ophthalmologic structures include one or more of a trabecular meshwork, a Schlemm's canal, an anterior chamber, and one or more aqueous veins.
Berlin discloses wherein the ophthalmologic structures include one or more of a trabecular meshwork, a Schlemm's canal, an anterior chamber, and one or more aqueous veins ([0041] FIG. 4 and FIG. 5 schematically illustrate a system 400 for aiding a physician to perform a surgical procedure on an eye, in accordance with embodiments of the invention. The surgical operation procedure may comprise inserting an elongate probe 23 from an opening into the eye across an anterior chamber to a target tissue region comprising a trabecular meshwork and a Schlemm's canal. In some embodiments, the system 400 may comprise an optical microscope 409 for the surgeon to view the eye during the procedure in real-time. Integrated within the optical microscope 409 may be an optical coherence tomography (OCT) apparatus. The microscope may comprise a surgical operating microscope, for example.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Heeren with the teachings of Berlin. The motivation behind this modification would have been to have improved methods and apparatus for imaging the eye during surgical procedures, targeting outflow structures of the eye such as Schlemm's canal, and determining target locations for openings through the trabecular meshwork and into Schlemm's canal to improve flow [See Berlin, 0008].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482